UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2105



ROBERT THOMPSON,

                                              Plaintiff - Appellant,

          versus


QUEEN CITY, INCORPORATED, a/k/a Queen City
Railroad Construction, Incorporated,

                                               Defendant - Appellee,

          and


BLACK & VEATCH CONSTRUCTION, INCORPORATED,

                                              Third Party Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-00-2359-2-18)


Submitted:   July 29, 2003                 Decided:   August 12, 2003


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lewis C. Lanier, THE LANIER LAW FIRM, Orangeburg, South Carolina,
for Appellant. Thomas S. Tisdale, Jr., Stephen L. Brown, YOUNG,
CLEMENT, RIVERS & TISDALE, L.L.P., Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Thompson appeals the district court’s orders granting

Defendant’s motion for summary judgment and motion in limine and

denying Thompson’s motion for reconsideration.    We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Thompson v. Queen City,

Inc., No. CA-00-2359-2-18 (D.S.C. filed July 9, 2002 & entered July

11, 2002; filed Aug. 22, 2002 & entered Aug. 23, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                2